Citation Nr: 0027084	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

The issues of entitlement to an increased rating for 
bronchial asthma and entitlement to a nonservice-connected 
pension are addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any cardiovascular disability while in service.

2.  There is no competent evidence which shows any nexus or 
link between any cardiovascular disability and the veteran's 
service or that any current cardiovascular disability was 
incurred in or aggravated by service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, to include the veteran's bronchial 
asthma.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a cardiovascular disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a cardiovascular disability 
during service; (2) whether he currently has a cardiovascular 
disability; and if so, (3) whether any current cardiovascular 
disability was incurred in or aggravated by service; or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service; or manifested to a 
compensable degree within one year following the veteran's 
separation from service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Cardiovascular-
renal disease, including hypertension, is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
cardiovascular disabilities while on active duty.  The Board 
notes that the veteran's October 1953 separation examination 
found his heart and vascular system examinations to be 
normal.  His blood pressure was 122/64.

There is no evidence of record which shows that any 
cardiovascular-renal disease, to include hypertension, 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The current medical evidence shows diagnoses of a variety of 
cardiovascular disabilities, to include coronary artery 
disease, essential hypertension, status post angioplasty, and 
sinus bradycardia.  However, the competent evidence of record 
does not show any relationship between those disabilities and 
the veteran's service or between any of those disabilities 
and any disease or injury incurred in or aggravated by 
service, to include the veteran's service-connected bronchial 
asthma.  In fact, the March 1998 VA heart and hypertension 
and respiratory examinations specifically provide an opinion 
that while there may be a relationship between asthma and a 
transient elevation of blood pressure, there is no 
etiological relationship between the development of chronic 
essential hypertension and bronchial asthma.

At his May 2000 hearing before the undersigned, the veteran 
stated that he had high blood pressure which he felt was the 
result of his asthma.

As there is no record of treatment or complaint of any 
cardiovascular disability in service; no competent evidence 
of record which provides a nexus or link between any of the 
veteran's current cardiovascular disabilities and his service 
or any disease or injury incurred in or aggravated by 
service; and no evidence showing that cardiovascular-renal 
disease, to include hypertension, manifested to a compensable 
degree within one year following the veteran's separation 
from service, the Board finds that the veteran's claim fails 
to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the July 1998 statement of 
the case, the October 1998 supplemental statement of the 
case, the October 1999 supplemental statement of the case, 
and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran's claim of entitlement to service connection for 
a cardiovascular disability is denied because it is not well 
grounded.


REMAND

The regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing or 
formally on record at a hearing by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (1999).

The Board notes that the veteran has submitted a July 1999 
statement from a private physician which provides an opinion 
that the veteran is a disabled individual.  Although the RO 
issued two supplemental statements of the case subsequent to 
the receipt of that evidence, those supplemental statements 
of the case failed to address the issue of entitlement to a 
nonservice-connected pension.  As the July 1999 physician's 
statement is pertinent to that issue, the Board feels that 
issue should be readjudicated and a supplemental statement of 
the case issued.  The Board also notes that physician's 
statement serves to create a well grounded claim of 
entitlement to nonservice-connected pension as it provides 
competent evidence that the veteran is disabled by reason of 
his disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  The veteran has stated that his bronchial 
asthma has increased in severity.  Therefore, that claim is 
also well grounded and development of that claim is 
appropriate.

The Board feels that a VA examination of the veteran's 
respiratory disability would be useful in providing the 
evidence needed in order to adjudicate the veteran's claim.  
The March 1998 VA respiratory examination made passing 
reference to pulmonary function tests, but did not provide 
the numerical data required by the rating criteria to 
adjudicate the veteran's claim.  The Board feels that a 
current examination with a pulmonary function test would be 
useful in adjudicating this claim.  The only pulmonary 
function tests of record have questionable results based upon 
weak and questionable patient effort.  The Board also feels 
that a detailed general medical examination would be useful 
in evaluating the veteran's claim for nonservice-connected 
pension.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for VA general medical and respiratory 
examinations.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners in conjunction with the 
examination.  Specifically the examiners 
should provide the following information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  Pulmonary function tests should 
be conducted and the results 
included with the respiratory 
examination report.  Values should 
be specifically provided for actual, 
predicted, and percentage of 
predicted value for DLCO; FEV-1; and 
FEV-1/FVC.  The respiratory examiner 
should also state whether or not the 
veteran:

1) uses inhalational or 
bronchodilator therapy (and the 
frequency of use);
2) uses inhalational anti-
inflammatory medication;
3) has at least three courses of 
systemic (oral or parenteral) 
corticosteroids per year;
4) requires at least monthly 
visits to a physician for 
required care of exacerbations;
5) has more than one attack of 
bronchial asthma per week with 
episodes of respiratory failure; 
or
6) requires daily use of 
systemic (oral or parenteral) 
high dose corticosteroids or 
immuno-suppressive medications.

c)  The general medical examination 
should provide detailed information 
regarding all disabilities found on 
examination, to include any 
arthritis, bursitis, any other 
musculoskeletal disabilities, reflux 
esophagitis, all cardiovascular 
disabilities, and all respiratory 
disabilities.  The general medical 
examiner should also provide and 
opinion as to whether or not the 
veteran's disabilities are 
productive of permanent and total 
disability.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 



